
	
		III
		109th CONGRESS
		2d Session
		S. RES. 574
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2006
			Mr. Burr (for himself
			 and Mrs. Dole) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 21, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the North Carolina Farm Bureau
		  Federation on the occasion of its 70th anniversary and saluting the outstanding
		  service of its members and staff on behalf of the agricultural community and
		  the people of North Carolina.
	
	
		Whereas the North Carolina Farm Bureau Federation was
			 founded on March 2, 1936, in Greenville, North Carolina, during the Great
			 Depression, a period of national frustration and economic disaster;
		Whereas the North Carolina Farm Bureau Federation was
			 established to organize North Carolina’s farm families and to maximize their
			 ability to engage in national, State, and local policy debates that affect
			 North Carolina agriculture;
		Whereas at its first annual meeting in Raleigh, North
			 Carolina, on July 30, 1936, the North Carolina Farm Bureau Federation had
			 slightly over 2,000 members from 24 counties;
		Whereas in 2005, the North Carolina Farm Bureau Federation
			 was composed of approximately 490,000 member families from all 100 counties of
			 North Carolina, making it the second largest State farm bureau in the United
			 States;
		Whereas the North Carolina Farm Bureau Federation created
			 a Women’s Program in 1942 and a Young Farmer and Rancher Program in the 1970s
			 to encourage leadership development among its members;
		Whereas the North Carolina Farm Bureau Federation is
			 committed to advancing agricultural education in North Carolina through its R.
			 Flake Shaw Scholarship Fund, established in 1958, and the Institute for Future
			 Agricultural Leaders, founded in 1984, which help ensure that the young men and
			 women of North Carolina are well prepared for careers in agriculture;
		Whereas the North Carolina Farm Bureau Federation created
			 and continues to sponsor the Ag-In-The-Classroom initiative to introduce
			 children to North Carolina agriculture and to improve the quality of teachers
			 in North Carolina schools;
		Whereas the North Carolina Farm Bureau Federation’s
			 visionary Board of Directors developed numerous initiatives that enable farmers
			 to effectively produce and sell their products, such as the organization’s
			 marketing program, and that provide farmers with access to necessary farm
			 resources, such as the tires, batteries, and accessories service;
		Whereas in 1953, the North Carolina Farm Bureau Federation
			 founded the North Carolina Farm Bureau Federation Mutual Insurance Company,
			 which is North Carolina’s largest domestic insurance company;
		Whereas the Board of Directors of the North Carolina Farm
			 Bureau Federation Mutual Insurance Company is composed entirely of farmers;
			 and
		Whereas the North Carolina Farm Bureau Federation is a
			 true grassroots organization dedicated to ensuring that agriculture remains
			 North Carolina’s number 1 industry through the organization's unique policy
			 development process and active legislative and regulatory advocacy programs:
			 Now, therefore, be it
		
	
		That the Senate recognizes the North
			 Carolina Farm Bureau Federation on the occasion of its 70th anniversary and
			 salutes the outstanding service of its members and staff on behalf of the
			 agricultural community and the people of North Carolina.
		
